Exhibit 99.1 FOR RELEASE: January 29, 2008 WESTSTAR FINANCIAL SERVICES CORPORATION REPORTS RECORD ASSETS OF $174 MILLION ASHEVILLE, NORTH CAROLINA - Weststar Financial Services Corporation(OTC:BB “WFSC”) reported consolidated net income of $488 thousand for the three months ended December 31, 2007 compared to $620 thousand for the comparable period in 2007 – a decrease of 21%.On a diluted per share basis, earnings for the three-month periods of 2007 and 2006 were $.21 vs. $.27 – a decrease of 22%.The decrease in earnings was primarily attributable to an increased provision for loan losses, which reflects strong loan growth during the period, net losses incurred at Bank of Asheville Mortgage Company and higher overhead to support loan and deposit growth. Pre-provision, pre-tax income, a non-GAAP measure the Company uses to provide a more representative comparison of operational performance decreased by $61,038 or 6% during the fourth quarter of 2007.Asset quality demonstrated continued improvement with nonperforming assets totaling less than .2% of total assets. For the twelve-month period ended December 31, 2007, net income totaled $2.0 million compared to $2.1 million for the comparable period in 2006 – a decrease of .8%.On a diluted per share basis, earnings for the twelve-month periods ended December 31, 2007 and 2006, respectively, were $.89 vs. $.91 – a decrease of 2%.The decrease in earnings resulted from the addition of a fifth full-service banking office, which opened during the latter part of 2006, increased provision for loan losses to support loan growth and increased overhead to support loan and deposit growth.Pre-provision, pre-tax income totaled $3,581,458 in 2007, which represented an increase of $158,403 or 5% compared to $3,423,055 in 2006. At December 31, 2007, consolidated assets totaled $174.3 million – an 11% increase over December 31, 2006.Asset growth was primarily realized in loans, which increased 11% to $135.7 million.At December 31, 2007, the Company’s allowance for loan losses represented 1.54% of outstanding loans.Deposits reflected 11% growth to $149.2 million at December 31, 2007 compared to the prior year.Shareholders’ equity increased 17% over December 31, 2006 to $15.2 million at December 31, 2007. Return on assets was 1.13% compared to 1.54%, and return on equity was 13.01% compared to 19.49% for the three-month periods ended December 31, 2007 and 2006, respectively.For the twelve-month periods ended December 31, 2007 and 2006, respectively, return on assets was 1.24% compared to 1.39%, and return on equity was 14.62% compared to 17.68%. G. Gordon Greenwood, President and Chief Executive Officer, stated, “Earnings were largely attributable to sustained improvement in asset quality and a healthy demand for loans.Our local economy continues to reflect steady growth, which has benefited all of our offices.The Bank has no subprime exposure in either its loan or investment portfolios, and we maintained a conservative loan loss reserve of 1.54% of loans outstanding.” Weststar Financial Services Corporation is the parent company of The Bank of Asheville.Weststar Financial Services Corporation owns 100% interest in Weststar Financial Services Corporation I, a statutory trust, and 50% interest in Bank of Asheville Mortgage Company, LLC, a mortgage broker.The bank operates five full-service banking offices in Buncombe County, North Carolina – Downtown Asheville, Candler, Leicester, South Asheville and Reynolds.Bank of Asheville Mortgage Company, LLC operates four offices – Downtown Asheville, South Asheville, Hendersonville and Waynesville. This news release contains forward-looking statements.Such statements are subject to certain factors that may cause the company’s results to vary from those expected.These factors include changing economic and financial market conditions, competition, ability to execute our business plan, items already mentioned in this press release, and other factors described in our filings with the Securities and Exchange Commission.Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s judgment only as of the date hereof.The company undertakes no obligation to publicly revise these forward-looking statements to reflect events and circumstances that arise after the date hereof. * For Further Information, please contact: Randall C. Hall Executive Vice President and Secretary Chief Financial Officer Voice (828) 232-2904; Fax (828) 350-3904 e-mail rhall@bankofasheville.com 5 Weststar Financial Services Corporation & Subsidiary Selected Financial Data Three Months Ended Twelve Months Ended December 31, December 31, 2007 2006 % change 2007 2006 % change Consolidated earning summary: Interest income $ 3,285,876 $ 3,102,808 5.9 % $ 12,901,434 $ 11,121,208 16.0 % Interest expense 1,355,650 1,232,763 10.0 % 5,295,506 4,195,951 26.2 % Net interest income 1,930,226 1,870,045 3.2 % 7,605,928 6,925,257 9.8 % Provision for loan losses 181,755 71,445 154.4 % 406,725 284,645 42.9 % Net interest income after provision for loan losses 1,748,471 1,798,600 -2.8 % 7,199,203 6,640,612 8.4 % Other income 397,499 472,841 -15.9 % 1,528,766 1,412,525 8.2 % Other expenses 1,411,526 1,365,649 3.4 % 5,553,236 4,914,727 13.0 % Income before taxes 734,444 905,792 -18.9 % 3,174,733 3,138,410 1.2 % Income taxes 245,969 285,431 -13.8 % 1,128,727 1,075,678 4.9 % Net income $ 488,475 $ 620,361 -21.3 % $ 2,046,006 $ 2,062,732 -0.8 % Earnings per share - Basic* $ 0.23 $ 0.30 -23.3 % $ 0.97 $ 0.98 -1.0 % Earnings per share - Diluted* 0.21 0.27 -22.2 % 0.89 0.91 -2.2 % Average Shares - Basic* 2,117,973 2,101,842 0.8 % 2,111,612 2,101,740 0.5 % Average Shares - Diluted* 2,283,290 2,281,825 0.1 % 2,286,662 2,273,528 0.6 % Consolidated balance sheet data: Total Assets $ 174,257,998 $ 157,644,462 10.5 % Total Deposits 149,191,016 134,871,081 10.6 % Loans (gross) 135,734,224 122,463,720 10.8 % Investments 26,113,294 26,241,010 -0.5 % Shareholders' Equity 15,179,239 12,972,853 17.0 % Consolidated average balance sheet data: Total Assets $ 171,465,008 $ 159,861,014 7.3 % $ 165,663,527 $ 148,160,685 11.8 % Total Deposits 146,633,893 136,218,131 7.7 % 141,059,696 125,581,887 12.3 % Loans (gross) 133,456,205 120,915,750 10.4 % 127,403,492 111,294,892 14.5 % Investments 26,579,297 25,597,572 3.8 % 26,519,393 26,042,834 1.8 % Shareholders' Equity 14,893,132 12,626,175 18.0 % 13,997,104 11,666,996 20.0 % Consolidated performance ratios: Return on average assets** 1.13 % 1.54 % 1.24 % 1.39 % Return on average equity** 13.01 % 19.49 % 14.62 % 17.68 % Capital to Assets 8.69 % 7.90 % 8.45 % 7.87 % Consolidated asset quality data and ratios: Nonaccruing loans $ 195,683 $ 975,190 -79.9 % Accruing loans 90 days past due - - - Nonperforming loans 195,683 975,190 -79.9 % Foreclosed properties 87,787 106,000 -17.2 % Nonperforming assets 283,470 1,081,190 -73.8 % Allowance for loan losses 2,090,125 1,884,080 10.9 % Loans charged off 256,741 218,455 17.5 % Recoveries of loans charged off 56,061 57,513 -2.5 % Net loan charge-offs 200,680 160,942 24.7 % Net charge-offs to average loans** 0.16 % 0.14 % 8.9 % Nonperforming loans to total assets 0.11 % 0.62 % -81.9 % Allowance coverage of nonperforming loans 1068.12 % 193.20 % 452.9 % Allowance for loan losses to gross loans 1.54 % 1.54 % 0.1 % *Shares and per share amounts for 5-for-4 stock dividend paid in June 2007 **Annualized based on number of days in the period. 6 Weststar Financial Services Corporation & Subsidiary Supplemental Quarterly Financial Data Quarters Ended Dec 31, Sept 30, Jun 30, Mar 31, Dec 31, 2007 2007 2007 2007 2006 Consolidated earning summary: Interest income $ 3,285,876 $ 3,314,963 $ 3,206,796 $ 3,093,799 $ 3,102,808 Interest expense 1,355,650 1,363,045 1,315,067 1,261,744 1,232,763 Net interest income 1,930,226 1,951,918 1,891,729 1,832,055 1,870,045 Provision for loan losses 181,755 137,395 69,720 17,855 71,445 Net interest income after provision for loan losses 1,748,471 1,814,523 1,822,009 1,814,200 1,798,600 Other income 397,499 386,784 394,114 350,369 472,841 Other expenses 1,411,526 1,368,193 1,398,247 1,375,270 1,365,649 Income before taxes 734,444 833,114 817,876 789,299 905,792 Income taxes 245,969 300,186 293,304 289,268 285,431 Net income $ 488,475 $ 532,928 $ 524,572 $ 500,031 $ 620,361 Earnings per share - Basic* $ 0.23 $ 0.25 $ 0.25 $ 0.24 $ 0.30 Earnings per share - Diluted* 0.21 0.23 0.23 0.22 0.27 Average Shares - Basic* 2,117,973 2,113,485 2,104,131 2,103,993 2,101,842 Average Shares - Diluted* 2,283,290 2,287,007 2,282,642 2,286,793 2,281,825 Consolidated balance sheet data: Total Assets $ 174,257,998 $ 170,393,834 $ 164,412,455 $ 167,085,504 $ 157,644,462 Total Deposits 149,191,016 145,911,704 140,915,216 143,988,696 134,871,081 Loans (gross) 135,734,224 129,952,653 123,199,519 125,721,582 122,463,720 Investments 26,113,294 27,050,604 25,777,376 27,095,590 26,241,010 Shareholders' Equity 15,179,239 14,519,658 13,681,118 13,477,355 12,972,853 Consolidated average balance sheet data: Total Assets $ 171,465,008 $ 166,531,452 $ 163,905,840 $ 160,622,510 $ 159,861,014 Total Deposits 146,633,893 142,455,579 137,448,436 137,597,472 136,218,131 Loans (gross) 133,456,205 125,301,745 127,164,672 123,606,201 120,915,750 Investments 26,579,297 26,531,300 26,733,213 26,232,122 25,597,572 Shareholders' Equity 14,893,132 14,071,165 13,752,135 13,253,343 12,626,175 Consolidated performance ratios: Return on average assets** 1.13 % 1.27 % 1.28 % 1.26 % 1.54 % Return on average equity** 13.01 % 15.03 % 15.30 % 15.30 % 19.49 % Capital to Assets 8.69 % 8.45 % 8.39 % 8.25 % 7.90 % Consolidated asset quality data and ratios: Nonaccruing loans $ 195,683 $ 96,968 $ 326,865 $ 780,484 $ 975,190 Accruing loans 90 days past due - - 1,000 - - Nonperforming loans 195,683 96,968 327,865 780,484 975,190 Foreclosed properties 87,787 87,787 574,633 103,000 106,000 Nonperforming assets 283,470 184,755 902,498 883,484 1,081,190 Allowance for loan losses 2,090,125 1,968,455 1,929,498 1,888,059 1,884,080 Loans charged off 89,549 108,174 38,846 20,172 58,768 Recoveries of loans charged off 29,464 9,735 10,567 6,295 8,593 Net loan charge-offs 60,085 98,439 28,279 13,877 50,175 Net charge-offs to average loans** 0.18 % 0.31 % 0.09 % 0.05 % 0.16 % Nonperforming loans to total assets 0.11 % 0.06 % 0.20 % 0.47 % 0.62 % Allowance coverage of nonperforming loans 1068.12 % 2030.00 % 588.50 % 241.91 % 193.20 % Allowance for loan losses to gross loans 1.54 % 1.51 % 1.57 % 1.50 % 1.54 % *Shares and per share amounts for 5-for-4 stock dividend paid in June 2007 ** Annualized based on number of days in the period. 7
